1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18mj3393-RNB-MMA
12                                       Plaintiff,
                                                          ORDER AFFIRMING JUDGMENT
13   v.
14   MARTINA ALVAREZ-OLIVERA,
15                                     Defendant.
16
17         Martina Alvarez-Olivera appeals the judgment entered following her guilty plea
18   conviction of misdemeanor illegal entry in violation of 8 U.S.C. § 1325. The Court has
19   jurisdiction pursuant to 18 U.S.C. § 3402, and reviews for plain error. See United States
20   v. Kyle, 734 F.3d 956, 962 (9th Cir. 2013) (holding that “the plain-error rule applies
21   where, as here, the defendant failed to raise the Rule 11 violation before the trial court.”).
22   The Court concludes that the magistrate judge did not commit plain error, and therefore
23   AFFIRMS the judgment.
24         Alvarez-Olivera argues that the magistrate judge accepted her guilty plea pursuant
25   to Federal Rule of Criminal Procedure 11(b)(3) in error because there was no factual
26   basis to support a finding that she eluded “examination or inspection by immigration
27   officials,” 8 U.S.C. § 1325(a)(2). There was no error. Alvarez-Olivera distorts the
28   elements of the offense to argue otherwise. Section 1325(a)(2) is a general intent crime

                                                      1
                                                                                  18mj3393-RNB-MMA
1    which “is consummated at the time an alien gains entry through an unlawful point and
2    does not submit to these examinations.” United States v. Rincon-Jimenez, 595 F.2d 1192,
3    1193-94 (9th Cir. 1979).
4          According to the probable cause statement in support of the complaint, a border
5    patrol agent apprehended Alvarez-Olivera after responding to “an area known to Border
6    Patrol agents as ‘Second Breaks,’” located “approximately twenty miles east of the
7    Tecate, California, Port of Entry, and approximately two miles north of the United
8    States/Mexico International Boundary.” Doc. No. 1 at 2. Upon arrival to the area, the
9    agent found Alvarez-Olivera and three other individuals “attempting to conceal
10   themselves in some brush.” Id. Alvarez-Olivera advised the agent that she is a citizen of
11   Mexico “without immigration documents” that would allow her “to enter or remain in the
12   United States legally.” Id. These facts are sufficient to support Alvarez-Olivera’s
13   conviction under Section 1325(a)(2). See Rincon-Jimenez, 595 F.2d at 1193 (holding that
14   an unlawful entry occurred in violation of Section 1325(a)(2) when the defendant, “a
15   Mexican citizen, illegally entered the United States . . . by traversing the beach between
16   Tijuana and San Ysidro late at night. Because he did not enter at an officially designated
17   border checkpoint, he never presented himself for the medical examination and
18   inspection required of all entering aliens.”); see also United States v. Mancinas-Flores,
19   588 F.3d 677, 682 (9th Cir. 2009) (“[A] court need not rely on the plea colloquy alone
20   and may conclude that a factual basis exists from anything that appears on the record.”
21   (internal quotation marks omitted)); United States v. Rivera-Ramirez, 715 F.2d 453, 457
22   (9th Cir. 1983) (recognizing that Rule 11 prescribes no specific method of establishing
23   the factual basis so long as sufficient evidence on the record supports the conclusion that
24   the defendant is guilty).
25         Nor did the magistrate judge err under Rule 11(b)(1)(G). The record clearly
26   demonstrates that the magistrate judge properly informed Alvarez-Olivera of the nature
27   of the charge against her. See Doc. No. 17 at 12. As another court in this District
28   recently reasoned, “[w]hile it may lack certain elegance to read the disjunctive parts of

                                                  2
                                                                                18mj3393-RNB-MMA
1    the statute, it was done so correctly and included part (a)(2) the specific provision
2    Defendant faced.” United States v. Choy-Timana, No. 18mj3200-AJB, 2018 U.S. Dist.
3    LEXIS 146493, at *12 (S.D. Cal. Aug. 28, 2018).
4          Accordingly, the Court AFFIRMS the judgment. The Court DENIES the joint
5    motion to stay these proceedings. See Doc. No. 23.
6          IT IS SO ORDERED.
7    DATE: October 17, 2018                  _______________________________________
                                             HON. MICHAEL M. ANELLO
8
                                             United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 18mj3393-RNB-MMA
